DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 14 October 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 18, Hoenk et al. (US 2015/0276947 A1, previously cited by Applicant) discloses scintillation detector (abstract) including avalanche photodiodes (par. [0031]) with a built in gain through avalanche multiplication or avalanche gain (up to 1000 times gain) such that charge generated in the semiconductor photodetector in response to the scintillation is amplified through impact ionization (par. [0060-0061]). Hoenk does not disclose generating an excess noise factor of less than 3 times a thermal noise present at or above a non-cryogenic temperature due to the gain from the amplification, in order to detector on or more photons by using a superlattice structure that is matched to suppress impact ionization for a first carrier in the linear mode avalanche photodiode while at least one of 1) increasing impact ionization, 2) substantially maintaining impact ionization, and 3) suppressing impact ionization to a lesser degree for a second carrier, where the first carrier having its impact ionization suppressed is either i) an electron or ii) a hole; and then, the second carrier is the electron or the hole, as claimed.
Claims 2-9, 11-17, 19, and 20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        20 October 2021